Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 08 January 2021, the following occurred: Claims 1 and 5 have been amended.
Claims 1-6 are pending.

Priority
This application claims Continuation-In-Part priority to U.S. Patent Application No. 13/933,277 dated 02 July 2013.
Given that the Applicant claims CIP priority to one or more applications, the Examiner requests that the Applicant clearly indicate which claims correspond to which priority date in Applicant's response to this Office Action.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the entirety of the as-claimed invention was not disclosed in U.S. Application No. 13/933,277, from which the present application claims Continuation priority (see below for explanation). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The 
The disclosure of the prior-filed application, Application No. 13/933,277, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1-6 are not fully supported by the ’277 application as follows: In Claims 1 and 5 (and their dependent claims) there does not appear to be support for (Claim 1 being representative) “functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation.”
The Examiner notes that the ‘277 application published on 08 January 2015 as US 2015/0012295, more than a year prior to the filing date of the present application (17 December 2019). As such, the ‘295 publication represents prior art to any claimed features that were not present in the ‘277 application (see above).

Claim Objections
Claim 1 recites “transmit…wherein each of the plurality of the plurality of user configurable threshold….” The Examiner believes the word “threshold” should read “thresholds.” The Examiner also believes that “the plurality of” is incorrectly repeated twice. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for providing health, fitness and nutritional wellness information.
The limitations of (Claim 1 being representative) receiving configuration and setup information, wherein the configuration and setup information includes configuration of user configurable fitness and wellness questions derived from validated questionnaires in a plurality of subspecialty fields, and user configurable correlation rules associated with the fitness and wellness questions, and wherein the user configurable correlation rules include a plurality of predefined thresholds; receiving and storing patient information that includes responses to user configurable fitness and wellness questions; correlate the responses based on the user configurable correlation rules to a plurality of functional scores; provide a health and wellness recommendation based on the plurality of functional scores; and provide data representing each of the plurality of functional scores within a corresponding one of the plurality of user configurable thresholds wherein each of the plurality of the plurality of user configurable threshold includes an upper threshold value and a lower threshold value, functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation, and wherein functional scores less than the lower thresholds are not included in a final health and wellness recommendation, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by a central server (Claim 1) or a computer readable medium (“CRM”) and processor (Claim 5), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the central server, this claim encompasses a person correlating user responses to a questionnaire to a functional score and providing health and wellness recommendations along with data representing the functional scores. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a central server/CRM having a computer program stored in non-transient memory, one or more microprocessors/processor, a network interface, a display, and a shared database that implements the identified abstract idea. The central server/CRM and its elements are not exclusively defined by 
The claim further recites the additional element(s) of (1) a plurality of remote computers having displays and (2) transmitting one or more web pages. These additional elements are recited at a high level of generality (i.e., as a general means of transmitting data) and amount to locations to which data is transmitted and the transmission of data, which is a form of extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a plurality of remote computers having displays and (2) transmitting one or more web pages were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and 
Claims 2-4 and 6 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim 2 merely describes how data is displayed (i.e., outputted). Claim 3 merely describe the correlation rules. Claims 4 and 6 merely describe the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/075,854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim common subject matter and are directed to systems for managing fitness and nutritional wellness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5
By virtue of their dependence from Claim 5, this basis of rejection also applies to dependent Claim 6.

PRIMARY BASIS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mahoney (U.S. Pre-Grant Patent Publication No. 2015/0012295) in view of Lee et al. (U.S. Pre-Grant Patent Publication No. 2012/0296621).

REGARDING CLAIM 1	
Mahoney teaches the claimed system for delivering a computationally derived health and wellness recommendation using correlation rules via web pages, the system comprising:
a plurality of remote computers in communication with a respective plurality of remote users; [Claim 1, Fig. 1 and associated text.]
a central server having a computer program stored in non-transient memory and one or more microprocessors; [Claim 1.]
a network interface in communication with the central server and the plurality of remote computers over a network, the network interface being configured to receive patient information; [Claim 1.]
a shared database in communication with the central server; [Claim 1.]
wherein the central server is programmed by means of the computer program to: [Claim 1.]
receive configuration and setup information, [Claim 1.]
wherein the configuration and setup information includes configuration of user configurable fitness and wellness questions derived from validated questionnaires in a plurality of subspecialty fields, and user configurable correlation rules associated with the fitness and wellness questions, and [Para. 0019, 0053, Claim 1.]
 wherein the user configurable correlation rules include a plurality of predefined thresholds; [Claim 1.]
receive and store patient information in the database, [Claim 1.]
wherein the patient information includes responses to the user configurable fitness and wellness questions; [Para. 0019, 0053, Claim 1.]
correlate the responses based on the user configurable correlation rules to a plurality of functional scores using the one or more microprocessors; [Claim 1.]
provide a health and wellness recommendation based on the plurality of functional scores; and [Claim 1.]
transmit one or more web pages, via the network interface, representing each of the functional scores within a corresponding one of the plurality of user configurable thresholds, and [Fig. 2D, 3T, Para. 0019, 0051, 0063, 0065.]
display the one or more web pages on respective displays of one or more of the plurality of remote computers in communication with respective one or more of the plurality of remote users, [Fig. 2D, Para. 0019, 0051, 0063, Claim 1.]
wherein each of the plurality of the plurality of the user configurable threshold includes an upper threshold value and a lower threshold value, […] [Fig. 3T, Para. 0050, 0051.]
wherein functional scores less than the lower thresholds are not included in a final health and wellness recommendation. [Fig. 2C, Para. 0051, Claim 4.]
Mahoney may not explicitly teach
functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation, and

functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation, and [Para. 0066 teaches assigning an assigned value (a standard maximum value, which is undefined by the Applicant) to a particular measure (the score of Mahoney) when the measure exceeds a particular limit (i.e., > 160).]
The Examiner also notes that “a standard maximum value” is not defined by the Applicant and thus could reasonably be considered to be the functional score that is greater than the threshold (i.e., the threshold is 5, the score is 7, and the assigned value is 7), rendering the claimed invention obvious in view of Mahoney. However, for completeness, Lee has been cited to evidence that this feature is old and well-known.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the wellness scoring and report generation system of Mahoney to assign a particular value to a measure when the measure is above a threshold as taught by Lee, with the motivation of improving patient care.

REGARDING CLAIM 2	
Mahoney/Lee teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Mahoney/Lee further teaches
wherein the central server is further configured to maintain historical patient information in the database and display the historical patient information as a graphical trend chart. [Mahoney at Claim 2.]

REGARDING CLAIM 3	
Mahoney/Lee teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Mahoney/Lee further teaches
wherein the correlation rules include assigning functional scores to the user configurable fitness and wellness questions. [Mahoney at Claim 3.]

REGARDING CLAIM 4
Mahoney/Lee teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Mahoney/Lee further teaches
wherein the user is selected from at least one of the group consisting of a patient, a client of a health professional, a doctor, a health professional, an insurance administrator, a health product vendor, software developer and a system administrator. [Mahoney at Para. 0047]

REGARDING CLAIM(S) 5 AND 6
Claim(s) 5 and 6 is/are analogous to Claim(s) 1 and 4, respectively, thus Claim(s) 5 and 6 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 4.

SECONDARY BASIS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Gerjets et al. (U.S. Pre-Grant Patent Publication No. 2008/0195594) in view of Hagerty (U.S. Pre-Grant Patent Publication No. 2012/0117540) in view of Lee et al. (U.S. Pre-Grant Patent Publication No. 2012/0296621) in view of Ochs (U.S. Pre-Grant Patent Publication No. 2013/0289413).

REGARDING CLAIM 1	
Gerjets teaches the claimed system for delivering a computationally derived health and wellness recommendation using correlation rules via web pages, the system comprising:
a plurality of remote computers in communication with a respective plurality of remote users; [Para. 0022 and Claim 21, 27 discloses multiple interface devices (a plurality of remote computers) that receive input from their respective user (in communication with a respective plurality of remote users).]
a central server having a computer program stored in non-transient memory and one or more microprocessors; [Para. 0022 discloses a secure encrypted server (a central server) that necessarily includes a non-transient memory and one or more microprocessors. Para. 0037 discloses that the system 100 and thus the server contains an expert system engine (a computer program).]
a network interface in communication with the central server and the plurality of remote computers over a network, the network interface being configured to receive patient information; [Para. 0022 discloses that the server contains a socket (a network interface) that is necessarily in communication with the server. Para. 0067 discloses that the server communicates via the internet with the interface device(s). Para. 0031, 0032 discloses that the server via the network receives user input (patient information).]
a shared database in communication with the central server; [Para. 0037 discloses a correlation database (a shared database) in communication with the server.]
wherein the central server is programmed by means of the computer program to: [Para. 0022 and 0037 disclose that the server implements expert system engine.]
receive configuration and setup information, [Para. 0058 and Claim 1 disclose that the expert system engine may receive configuration information (configuration and setup information).]
wherein the configuration and setup information includes configuration of […], and user configurable correlation rules associated with the fitness and wellness questions, and [Para. 0057 discloses a rule creation tool that allows a programmer/administrator (also users) to create (configure) correlation rules.]
 wherein the user configurable correlation rules include a plurality of predefined thresholds; [Para. 0059 discloses that the correlation rules include highest and lowest possible values (a plurality of predefined thresholds).]
receive and store patient information in the database, [Para. 0022, 0037, 0055 discloses that user responses to the questionnaire(s) is received and stored by the server in the database.]
wherein the patient information includes responses to the […] fitness and wellness questions; [Para. 0022 discloses that the user (patient) information includes responses to questions (Para. 0023-0030) related to the user's physical and behavioral wellness (fitness and wellness questions).]
correlate the responses based on the user configurable correlation rules to a plurality of functional scores using the one or more microprocessors; [Para. 0057 discloses that the rules evaluate the input data (the response to the questions) and arrive at a functional area score for each health factor (functional scores). Para. 0057 also discloses that this is performed by the expert system engine which operates on the server (which implicitly has a microprocessor).]
provide a health and wellness recommendation based on the functional scores; and [Para. 0062 discloses that a customized report is created for the user based on the functional area scores. Para. 0067 discloses that this report provides information on supplements the user should be taking (a health and wellness recommendation).]
transmit one or more web pages, via the network interface, representing each of the plurality of functional scores within a corresponding one of the plurality of user configurable thresholds, and [Para. 0068 discloses that the report is sent to the user via the internet for display on a "standard internet browser" (one or more web pages). Para. 0069 discloses that the report is sent via the socket connection (network interface). Fig. 4 discloses that the report includes information on functions that appear to be high or low (functional scores within a corresponding one of the plurality of user configurable thresholds).]
display the one or more web pages on respective displays of one or more of the plurality of remote computers in communication with respective one or more of the plurality of remote users, [Para. 0068 and Fig. 4 discloses that the report is sent to the user via the internet and is displayed on a "standard internet browser" (one or more web pages).]
wherein each of the plurality of the plurality of the user configurable threshold includes an upper threshold value and a lower threshold value, […]. [Para. 0059 discloses that each functional area has a highest possible value (upper threshold value) and a lowest possible value (lower threshold value).]
Assuming arguendo that Gerjets does not explicitly teach that the functional re transmitted and displayed; it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the calculated scores of Gerjets with the displayed data in the report of Gerjets since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Gerjets. Providing scores as part of a report (as taught by Gerjets, see citation above) does not change or affect the normal report transmitting and displaying functionality of Gerjets. Transmitting and displaying a report would be performed the same way even with the 
Gerjets may not explicitly teach
user configurable fitness and wellness questions derived from validated questionnaires in a plurality of subspecialty fields
the user configurable fitness and wellness questions;
Hagerty at Fig. 2A, 3, Para. 0050, 0057, 0071 teaches that is was old and well-known in the art of computerized questionnaires, at the time of filing, to provide for user configuration of a questionnaire by selecting questions from questionnaire sites and thereafter posing the questions to a responding user
user configurable fitness and wellness questions derived from validated questionnaires in a plurality of subspecialty fields [Hagerty at Fig. 2A, 3, Para. 0050, 0071 teaches receipt of questionnaire configuration information (the configuration information Gerjets) that includes selection of questions (interpreted as validated questionnaires; the physical and behavioral wellness questions of Gerjets) from a plurality of questionnaire sites (interpreted as being from a plurality of subspecialty fields).]
the user configurable fitness and wellness questions; [Hagerty at Para. 0050, 0057 teaches that the questions in the questionnaire are presented to a user (the user of Gerjets), where the questions are interpreted as the physical and behavioral wellness questions of Gerjets.]
prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the wellness scoring and report generation system of Gerjets to provide for user configuration of a questionnaire by selecting questions from questionnaire sites and thereafter posing the questions to a responding user as taught by Hagerty, with the motivation of providing a quick and efficient means of creating a questionnaire (see Hagerty at Para. 0010).
Gerjets/Hagerty may not explicitly teach
functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation, and 
Lee at Para. 0066 teaches that is was old and well-known in the art of computerized healthcare, at the time of filing, to assign a particular value to a measure when the measure is above a threshold
functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation, and [Para. 0066 teaches assigning an assigned value (a standard maximum value, which is undefined by the Applicant) to a particular measure (the score of Gerjets) when the measure exceeds a particular limit (i.e., > 160).]
The Examiner also notes that “a standard maximum value” is not defined by the Applicant and thus could reasonably be considered to be the functional score that is greater than the threshold (i.e., the threshold is 5, the score is 7, and the assigned value is 7), rendering the claimed invention obvious in view of Gerjets/Hagerty. However, for completeness, Lee has been cited to evidence that this feature is old and well-known.
prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the wellness scoring and report generation system of Gerjets having the user configuration of a questionnaire by selecting questions from questionnaire sites and thereafter posing the questions to a responding user of Hagerty to assign a particular value to a measure when the measure is above a threshold as taught by Lee, with the motivation of improving patient care.
Gerjets/Hagerty/Lee may not explicitly teach
wherein functional scores less than the lower thresholds are not included in a final health and wellness recommendation. 
Ochs at Para. 0069 teaches that it was old and well-known in the art of healthcare, at the time of filing, to compare values to a minimum threshold and to ignore the values that fall below that threshold
wherein functional scores less than the lower thresholds are not included in a final health and wellness recommendation. [Ochs at Para. 0069 teaches a minimum threshold (lower threshold; the lowest value of Gerjets) to which values (fitness score, the values of Gerjets) are compared. Para. 0069 teaches further teaches that values falling below the minimum threshold are ignored which is interpreted to mean that they are not included in the information in the report of Gerjets.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the wellness scoring and report generation system of Gerjets having the user configuration of a questionnaire by selecting 
Alternatively, assuming arguendo that Gerjets does not teach wherein the user configurable threshold includes an upper threshold value and a lower threshold value. Ochs at Para. 0069 teaches this feature where it teaches maximum and minimum thresholds that are compared to data (interpreted as user configurable thresholds). The motivation to combine Gerjets/Hagerty/Lee/Ochs is the same as that presented above.

REGARDING CLAIM 2	
Gerjets/Hagerty/Lee/Ochs teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Gerjets/Hagerty/Lee/Ochs further teaches
wherein the central server is further configured to maintain historical patient information in the database and display the historical patient information as a graphical trend chart. [Gejets at Para. 0055, 0062 discloses that the system retains historical user data (historical patient information) in the database and that the customized report includes historical trend analysis data.]

REGARDING CLAIM 3	
teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Gerjets/Hagerty/Lee/Ochs further teaches
wherein the correlation rules include assigning functional scores to the user configurable fitness and wellness questions. [Gerjets at Para. 0052, 0053, 0057 discloses that the correlation rules give a functional score when they are applied to input data, where the input data are questionnaire responses.]

REGARDING CLAIM 4
Gerjets/Hagerty/Lee/Ochs teaches the claimed system for serving web pages offering health, fitness and nutritional wellness information of Claim 1. Gerjets/Hagerty/Lee/Ochs further teaches
wherein the user is selected from at least one of the group consisting of a patient, a client of a health professional, a doctor, a health professional, an insurance administrator, a health product vendor, software developer and a system administrator. [Gerjets at Para. 0073 teaches that the user is a patient (the Examiner noting that this is merely applying a non-functional label to the user).]

REGARDING CLAIM(S) 5 AND 6
Claim(s) 5 and 6 is/are analogous to Claim(s) 1 and 4, respectively, thus Claim(s) 5 and 6 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 4.

Response to Arguments
Priority
Regarding the priority claim, the Applicant argues: Regarding the objection to priority, Applicant respectfully disagrees. Applicant respectfully submits that not only does the present application include the majority of the parent patent application specification (U.S. non-provisional patent application serial number 13/933,277, herein "the 277 patent application"), but the entirety of the 277 patent application to which Applicant claims priority was incorporated by reference.
The Examiner respectfully submits that the objection did not state that the Applicant did not claim priority. The objection stated that the claim to priority is ineffective because the parent application fails to disclose a portion of the presently-claimed invention, specifically the “functional scores greater than the upper threshold value are assigned a standard maximum value in the health and wellness recommendation” portion of the claim. See MPEP 211.05(I).

Drawings
Regarding the drawing objection(s), the Applicant has submitted replacement drawings which have alleviated the drawing issues. The drawings are accepted.

Specification
Regarding the objection to the Specification, the Applicant has amended the Abstract to overcome the objection. The objection is withdrawn.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-6, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Applicant respectfully disagrees. The present invention not only reduces the data stored in a database, but also improves the computer technological process of reducing computer resources. It also performs correlations that simply put could not be performed manually.
Regarding (a), the Examiner respectfully disagrees. There is no indication that the claimed invention “reduces the data stored in a database” or “improves the computer technological process of reducing computer resources.” And, the Applicant has not pointed to anything in the as-filed disclosure that supports this supposition. 
Whether the claimed invention “performs correlations that simply put could not be performed manually” is not part of the analysis as it relates to a Method of Organizing Human Activity (hereinafter “MOHA”). Assuming that the Applicant is arguing that the claimed invention is not practically performable in the human mind, the Examiner notes that the basis of rejection classified the identified abstract idea as a MOHA. Whether an abstract idea is practically performable in the human mind is immaterial to whether the claimed invention is a MOHA. 
Applicant respectfully submits the Office Action fails to clearly identify precisely what the Examiner believes is embodied in the independent claims and, 
Regarding (b), the Examiner respectfully submits that it is unclear how the Applicant can make such an argument given the fact that the Examiner very clearly identified what the abstract idea is at Pg. 5-8 of the office action. 
Applicant respectfully submits that arguing alone that the recitations identified by the Examiner in the outstanding office action are directed to an abstract idea is by definition is too high a level of abstraction and thus fails under Enfish.
Regarding (c), the Examiner respectfully disagrees and notes that the Applicant has not identified how or why the identified abstract idea, which is taken directly from the claim language, is an overgeneralization. The Examiner submits that a proper rejection in accord with the 2019 PEG has been presented.
Applicant further submits that the present invention of shared access to a shared database on a service provider computer over a network as claimed in independent claim 1 is significantly more than the mere execution of mathematical algorithms and instead improves the technological process of reducing computer resources, including generally improving computer and network performance, reducing disk storage and eliminating redundant communications transmitted to a computer over a computer network. […] The present invention also improves the amount of disk space required to store such communication on computers within the computer network, especially on servers.
Regarding (d), the Examiner respectfully submits that the Examiner cannot find, nor has the Applicant pointed to, anything in the as-filed disclosure that supports this assertion. As such this is merely the unsupported opinion of the Applicant’s representative, which is immaterial.

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 1 and 5, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the indefiniteness rejection of Claim 5, the Applicant has not amended the claims or provided any arguments with respect to the basis of rejection. As such, the rejection is maintained.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-6, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Per the discussion above, the present invention claims priority to Mahoney and therefore it is not appropriate to use this reference as prior art to the present invention.
Regarding (a), the Examiner respectfully submits that Mahoney is prior art against the present invention. While the claimed invention claims CIP priority to Mahoney, which the Examiner does not dispute, the claims of the present application claim features that are not present in Mahoney. As such, the claims are not entitled to Mahoney’s priority date. See MPEP 211.05(I). And, because Mahoney published more than a year prior to the 
Specifically, Lee does not teach or suggest (I) receiving configuration and setup information, (II) receiving and store patient information in the database, (III) correlating the responses based on the user configurable correlation rules to a plurality of functional scores using the one or more microprocessors, (IV) providing a health and wellness recommendation based on the functional scores, and (V) transmitting one or more web pages, via the network interface, representing the functional scores within the user configurable thresholds, and (VI) displaying the one or more web pages on respective displays of one or more of the plurality of remote computers in communication with respective one or more of the plurality of remote users.
Regarding (b), the Examiner respectfully submits that in both the primary and secondary bases of rejection, Lee is not relied upon to teach any of these features. The Examiner notes that the Applicant has not specifically addressed the secondary basis of rejection.

	
	
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Grube (U.S. Pre-Grant Patent Publication No. 2004/0267565) which is directed to coaching individuals regarding health, fitness, and wellness based on a calculated score.
Ruby et al. (U.S. Patent No. 9,554,754) which discloses a system for personalized disease management based on scoring a patient questionnaire.
Bennett (U.S. Pre-Grant Patent Publication No. 2008/0177836) which discloses a health and wellness system that calculates scores for wellness categories.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626